 GENERAL MOTORSACCEPTANCE CORP.General Motors Acceptance Corporation and Congresode Uniones Industriales de Puerto Rico.Case 24-CA-2880April 6, 1972DECISION AND ORDEROn May 13, 1971, Trial Examiner Marion C. Lad-wig issued the attached Decision in this proceeding.Thereafter,Respondent and the General Counseleach filed exceptions and a supporting brief.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.]Contrary to our dissenting colleagues, we are notpredicating our 8(a)(1) finding with respect to meritincreases on events which occurred more than 6months prior to the filing of the charge, in violationof the proscription of Section 10(b) of the Act. Nor isour finding based upon the theory that theRespondent's pre-10(b) conduct is a continuing viola-tion.2 Rather, we rely upon separate and distinct actswhich occurred within the limitation period of Section10(b), including among other things the Respondent'sactions in denying merit increases to its employeesafter awarding them satisfactory work performanceratings, implying that its employees should abandonthe Union to obtain withheld merit increases, assist-ing its employees in the preparation of necessary pa-pers for disaffiliation from the Union, delayingbargaining, and breaking off negotiations.Thus, as is more fully set forth in the attached TrialExaminer's Decision, the Respondent had a long-standing policy of evaluating employee performanceand rewarding such performance with wage increases.That such program was an existing form of compensa-tion, and a term and condition of employment reg-ularly expected by the employees, is unquestionable.To be sure, an element of discretion, predicated uponprior merit review, was retained by the Respondentwith respect to particular employees, but certainly notto the entire program. Accordingly, Respondentcould have continued this program as it did in the pastiGeneralCounsel exceptsto theTrial Examiner's failure tofind that onJune 10,1970, when the Respondent admittedly refused to bargain, it did notand could not have hadobjectiveevidence to support a belief thata majorityof the unit employees no longer wished theCongresoto represent them.Because we find an 8(a)(5) and (I) violation on and after June 10,1970, forthe reasons set forth in the Trial Examiner's Decision,we find itunnecessarytopassupon the General Counsel's exception.In'BonwitTeller, Inc.,96 NLRB608, amajorityof the Boardheld thatSection 10(b) bars the resting of an unfairlabor practice finding upon thebare presumptionof continuity of an unlawful practice whichis shown tohave occurred prior to the 6-monthperiod.137and not have violated the law. Instead, upon the ad-vent of the Union, it suspended merit increases whichitwould otherwise have given to its employees?Subsequently, within the 6-month period imme-diately proceeding the filing of the instant charge, theRespondent made a semiannual review of employeeperformance, awarded work performance ratings toits employees, but continued to deny meritincreases.Moreover, the Respondent hired inexperienced em-ployees for unit work at rates in excess of those beingpaid to unit employees whose wages remained frozen.Thereafter, when unit employees questioned this dis-parate treatment, they were told that there would beno further merit increases until the matter of negotia-tions with the Union was settled. As time passed andthe Respondent continued to frustrate fruitful collec-tive-bargaining negotiations, the natural and foresee-able consequences of the Respondent's conduct, i.e.,employee restiveness, began to appear. Thereupon,the Respondent seized upon the opportunity createdby its own conduct and engaged in further unlawfulconduct byassistingand supporting an antiunionmovement among its employees. Dissatisfied employ-ees were then individually solicited by the Respon-dent to sign a letter prepared by the Respondentwhich renounced the Union and instructed the Re-spondent to discontinue negotiations.By its conduct, the Respondent, in effect, placedfull responsibility upon the Union for the employees'failure to receive their merit increases. The messageconveyed to the employees was clear-to obtain theirscheduled merit increases they first would have toabandon the Union. The evil of the Respondent'sactions was further compounded by the Respondent'scoercive poll by which it sought to present evidenceof employee dissatisfaction with the Union.Under these circumstances we conclude that theRespondent's attempts to eliminate the Union, bywithholding merit increases 4 and by coercively solic-iting employees to sign a letter repudiating the Union, 5interfered with, restrained, and coerced employees in3Prior to the10(b) period the Respondent violated theAct when, becauseof the presenceof the Union, it changed its policy withrespect to meritincreasesN.L.R Bv DothanEagle, Inc,434 F.2d 93, 98 (C.A. 5), enfg 174NLRB 804,The Udyhte Corp,183 NLRB No 23, TXD,sec. III,C, 1, enfd.and remanded455 F.2d 1357 (C.A.D.C.),J. J. Newberry Co,183 NLRB No.69, TXD section entitled "Contentions and Conclusions," reversed 442 F 2d897 (C.A. 2). Evidenceof the Respondent's change with respect to meritincreases is admissible to shed light on the true character of matters occurringwithin the limitation period,Local 1424, I.A.M. [Bryan Mfg.Co ] v. 362 U S411, 416, and is relevant in determining the appropriateremedyN L R B. v.Lundy Mfg Co.,316 F.2d 921, 927 (C A 2), cert.denied375 US 895, enfg136 NLRB 12304 SeeThe GatesRubber Company,182 NLRB 95,McCormickLongmeadowStone Co, Inc,158 NLRB 1237, 1238,International Ladies GarmentWorkers'Union, AFL-CIO [Federation of UnionRepresentatives],142 NLRB 82, 113,enfd. in part 339 F.2d 126 (C A. 2);N L R B v. CharlesR Krimm LumberCo., 203 F 2d 194, 195 (C A. 2), enfg 97 NLRB 15745N L R.B. v. CharlesR. KrimmLumber Co,ibidat196;Certified Casting& Engineering,Inc,145 NLRB 572, 583, In. 9, HP Wasson & Company,170Continued196 NLRB No. 13 138DECISIONSOF NATIONALLABOR RELATIONS BOARDthe free exercise of their Section 7 rights in violationof Section 8(a)(1) of the Act.While the Respondent was engaging in the above-described unfair labor practices, it also was delayingand avoiding bargaining with the Union. In Decem-ber 1969, the Respondent scheduled only 3 half daysfor bargaining and advised the Union that if it wantedto continue to negotiate it could go to New York. TheRespondent again informed the Union in January1970 that it would negotiate in New York. A refusal-to-bargain charge was filed by the Union in February.InMarch the Union requested that bargaining beresumed but the Respondent delayed its answer be-cause of the unfair labor practice charge. Subsequent-ly, after the charge was withdrawn, the Respondentmet with the Union in March for 2 more half days. InApril the Respondent again allowed 2 half days for itsbargaining with the Union. In May, after 3 half daysofbargaining, theUnion accepted all of theRespondent's offers except with respect to theRespondent's refusal to make the withheld merit in-creases retroactive. The Union made a further pro-posal concerning retroactivity later during the monthof May. When the parties met for the last time on June10, the Respondent told the Union that it had nothingto discuss with it, that it did not believe that the Unionrepresented a majority of bargaining unit employees,and that therefore the Respondent had no obligationto continue bargaining.The Respondent's conduct in allowing only 10 halfdays for bargaining during a 6-month period does notin our opinion conform to Section 8(d) of the Actwhich requires that the parties meet at reasonabletimes and confer in good faith. Moreover, theRespondent's conditioning the continuation of con-tract discussions upon the Union's willingness to meetat a place hundreds of miles from the plant involveddoes not meet the statutory test of good-faith bargain-ing.6The Respondent's refusal to bargain until the un-fair labor practice charges were withdrawn is a furtherindication that it was not bargaining in good faith.'Finally, inasmuch as any loss of the Union's majoritystatus was directly attributable to Respondent's un-fair labor practices, discussed above, it may not rely,as it attempted to on June 10, on its alleged "goodfaith doubt" of the Union's majority status as a de-fense to its refusal to bargain.' Accordingly, under allNLRB 293, 294,reversed422 F.2d 558 (C.A. 7),Massey-Ferguson,Inc,184NLRB No. 69.6WestinghousePacificCoast Brake Company,89 NLRB 145, 147, 175,Wavetronics Industries,Inc,147NLRB238, 243.7KitManufacturingCompany, Inc.,142 NLRB 957, 971, enfd in part 335F.2d 166 (C.A. 9);ShurtendaSteaks,Inc,161 NLRB 957, 978, In. 2.8FrankBros.Company v N L R.B., 321U.S. 702;TerrellMachine Compa-ny,173NLRB 1480,1481, enfd.427 F 2d 1088 (C.A. 4) The Respondent'srefusal to bargain on June 10, 1970,and thereafter, for reasonsalready stated,the circumstances we find that the Respondent viola-ted Section 8(a)(5) and (1) of the Act by delaying andavoiding bargaining from December 17, 1969, untilJune 10, 1970, and by refusing to bargain on and afterJune 10, 1970.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, General Motors Acceptance Corpo-ration, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.CHAIRMAN MILLER andMEMBERKENNEDY, dissenting:In our opinion, the Trial Examiner's Decision islegally unsupportable. Accordingly, we are unwillingto loin our colleagues in their affirmance of the TrialExaminer's Decision herein.The threshold question to be resolved is whether theBoard can now hold that Respondent acted unlawful-ly in denying merit increases to employees in the unitsince December 1969. It seems plain to us that Section10(b) of the Act precludes such a finding.It is undisputed that in September 1968 Respon-dent suspended the granting of merit increases. Thissuspension followed notice that the Union had fileda petition for a Board election. No merit increaseswere granted by the Employer from September 1968until October 1970.The charge upon which the complaint in thisproceeding is predicated was not filed until June 10,1970.9 Thus December 10, 1969, is the beginning ofthe 10(b) limitation period.InBonwit Teller Inc.,10the Board ruled that thewithholding of wage increases isnota continuing vio-lation. There the Board stated at 609:3.A majority of the Board believes, contraryto the Trial Examiner, that Section 10(b) of theAct bars a finding that the Respondent violatedthe Act by withholding the February wage in-creases. The charge in this case was not servedwas motivatedby its opposition to the principleof collective bargainingrather thanby anyderelictionor bad-faithbargaining on the part of theUnion SeePatent Trader, Inc.,167 NLRB 842, 854,enfd as modified 426F 2d 791 (C A2), Bishop,McCormick &Bishop,102 NLRB 1101, 1111-12.9 The Union filed an 8(a)(5) chargeon January29, 1969,against theRespondent which wasdismissed on June 5, 1969. Manifestly the GeneralCounsel wasnot contending as of June 5, 1969, that Respondent's meritincrease freeze violated 8(a)(1) or(5) of the Act.The TrialExaminer,under the heading "Background Evidence" recaps thenegotiations preceding the 10(b) period.He observed that "Certain actionsand positions taken by theCompany contributedin substantialpart to theprotractionof the negotiations in the period preceding December 10." Wethink it highlysignificant that the "actions and positionstaken by the Com-pany', were made the subject of a refusal-to-bargain charge which was dis-missedby the General Counsel.10 96 NLRB 608. GENERAL MOTORSACCEPTANCECORP.139upon the Respondent until December 1, 1949.The Respondent's semiannualFebruary wage re-view, which would normally have resulted in thegranting of selective wage increases, was discon-tinued in February 1949. It was this action whichtheTrialExaminer found to violate Section8(a)(1) of the Act. While recognizing that underSection 10(b) of the Act no finding of unfairlabor practices could be based on any action tak-en by the Respondent before June 1, 1949, theTrial Examiner found that the Respondent viola-ted the Act by maintaining, after June 1, 1949, itspolicy of not reviewing wages during RCIA's or-ganizationalcampaign.Assuming, without deciding, that the initial de-cision of the Respondent in February to discon-tinue the processing of the wage reviews violatedthe Act, we do not believe that the mere failureof the Respondent during the 6-month limitationperiod to modify or rescind that decision may beregarded as a continuing violation of the Act.Any other view would tend to nullify the purposeof Congressin enactingSection 10(b). Accord-ingly, the complaint will be dismissed insofar asitalleges that the withholding of the Februaryincreasesviolated the Act. [Footnotes omitted.]IfRespondent violated the Act by freezing meritincreases," then the violation occurred in September1968.Board precedent squarely holds that the 6-month limitation contained in Section 10(b) requiresdismissalof the complaint with respect to merit in-creases withheld after December 10, 1969. The Su-preme Court's decision inLocal Lodge No. 1424, IAMv.N.L.R.B.,362 U.S. 411 (1960), is in accord with theBoard's earlierdecision in theBonwit Tellercase.Nor do we think the record supports the conclusionthat the Respondent violated 8(a)(1) by having em-ployees signletters recitingtheir dissatisfaction withthe Union immediately preceding the filing of its RMpetition. In this connection, the Board requires anemployer to "demonstrate by objective considera-tions that it has some reasonable grounds for believ-ing that the Union has lost its majority status since itscertification." 12 The uncontroverted evidence is thatin February 1970, Cintron, a member of the Union'snegotiating team, sought a meeting with Respondent'sofficemanager,Marr. Cintron requested that themeeting be held away from the office. The meeting"Courts have approved the Board holdings that an employer violatesSection 8(a)(5) when he grants unilateral wage increases to employees whilenegotiations for a contract are in progressN L R B.v.Katz,369U.S. 736(1962), enforcing 126 NLRB 288;N L R B v Insulating Fabricators, Inc.,338F.2d 1002(C.A 4, 1964),enforcing 144 NLRB 1325.See also in this connec-tion the Second Circuit's recent observationinN.L.R.B v Dorn's Transporta-tionCompany,Inc., 405F.2d 706(1969), that a "damned if you do, damnedif 'ou don'tapproach...does not further the policies ofthe Act."2United StatesGypsum Company,157 NLRB 652.was attended by six employees. Cintron acted asspokesman and wanted to know how the employeescould get out of the Union. Marr replied that he couldnot advise them one way or the other, but that theycould get out the same way they got in. Marr toldthem "they could go to the National Labor RelationsBoard." We do not agree with the Trial Examiner'sconclusion that Marr's response was improper andunlawful.There is no evidence that the formation of thegroup to eliminate the Union was encouraged bymanagement. Nor did the Respondent seize upon theemployee dissatisfaction as a basis for an immediatewithdrawal of recognition." In our view, the with-drawal of recognition some 4 months later was notunlawful.Finally, we do not agree with the conclusion thatRespondent engaged in bad-faith bargaining duringthe period from December 17, 1969, to June 10, 1970.The only theory to support such a conclusion is thatRespondent was unavailable at reasonable times andplaces to negotiate. In our judgment, a close examina-tion of the record does not support such a theory.The first meeting within the 10(b) period was sched-uled for December 17, 1969. No meeting was held onDecember 17, however, because Union President Fi-gueroa was otherwise engaged at the Insular LaborRelations Board. The recordis silent asto why somemember of the union negotiating committee or someother union official could not have kept the appoint-ment or provided an explanation as to why no oneappeared on behalf of the Union at the scheduledmeeting. The Employer did meet with the Union onDecember 18. The Trial Examiner's criticism of Re-spondent for the events of December 17 and 18 isunjustified. It may be that Respondent should havebeen more understanding of the Union's failure tokeep the appointment, but we do not see how it canbe fairly characterized "as an indication that it wasnot seeking an agreement with the Union."13The Unionhad called an unsuccessful strike a year earlier in January1969. The strike lasted forIIweeks and was called in support of someunusual contractdemands Forexample, the Union sought a contractualclauseproviding that the Employer would pay a "bonus of $50.00 quarterly,to those employeeswho don't havecollisionswiththeir cars" The Union alsosought a provision obligating the Respondentto close downat the fiat of theUnion.It read.3Wheneverthere are Union assemblies or meetings and the same areto be heldduring working hours ofthe Company,the following proce-dure shall be followed(a) The Companyundertakesto entirelyclose its operations two (2)days a year (24 hours each) at the request of the Unionso that the wholemembershipof the Union may attendthose assemblies or meetings.(b) The Companyundertakes to close one(1) additionalday of 24hours in additionto the two (2) days above indicated,whenever theUnionmay so require,the latter undertakingto permita minimum often (10) employees for those tasks that may be necessaryfor production.(c) The Companyundertakes to close additionaldays at therequestof the Union, and in addition to the three (3) above indicated,to whicheffectthe Union,undertakesto permit 25 percentof the employees atthe plant for the Company's needs inits production work. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn our view,the Union must also bear the respon-sibility for not meeting in January or February 1970.The Union sent the Company a cable onJanuary 8,1970,requesting negotiations within 10 days.The Re-spondent cabled a reply onJanuary13, 1970,advisingthat it could not meet until January 27,and adding"We are willing to negotiate in New York on anymutually convenient date"thereafter.The Union didnot reply untilMarch9 when it cabled Respondentthat it was not willing to negotiate in New York.14A review of this record convinces us that the failureto reach a collective-bargaining contract cannot beattributed to misconduct by Respondent.We would dismiss the complaint in its entirety.14We fail to see how the Respondent's inquiry as to whether the Unionwould withdraw its refusal-to-bargain charge filed on February 18, 1970,adversely reflects on the Company's attitude. The only two things which hadoccurred within the 6 months preceding the filing of that charge were theabortive negotiations of December 17 and the Union's failure to answer theRespondent's cable sent more than a month earlier on January 13.IITHE ALLEGED UNFAIR LABOR PRACTICESA. Paramount QuestionAll the Company's offices"throughout the world" werenonunion until the Union organized the 18 field representa-tives at the San Juan branch office in the fall of [968. TheUnion was certified on November 21, and bargaining beganon December 12, 1968.After protracted,and lengthy breaksin, negotiations during the ensuing 18 months,the Compa-ny finally broke off negotiations on June 10,stating that itdoubted the Union's continued majority status.The para-mount question is whether the Company was bargaining ingood faith during the 6 months preceding the June 10charge,or whether it was engaging in conduct to eliminatethe Union.By first reviewing the background evidence,I do not ofcourse find any of the Company's conduct occurring morethan 6 months before the June 10 filing and service of thecharge to be violative of the Act.However,as held inLocalLodge 1424 [Bryan Mfg. Co] v. N.L.R.B.,362 U.S. 411, 416(1960), such"earlier events may be utilized to shed light onthe true character of matters occurring within the[Section10(b) 6-month]limitations period."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This case was triedat San Juan, Puerto Rico, on January 11-15 and 18, 1971.The charge was filed by the Union on June 10, 1970,1 andserved on the Company the same day by registered mail.The complaint issued on September 30. The primary issuesare whether the Company (a) withheld salary increases fromDecember 10 until October in order toeliminatethe Union,(b) coercively solicited employees to sign letters repudiatingthe Union, and (c) engaged in bad faith bargaining fromDecember 10 until June 10, and then unlawfully refused tocontinue bargaining, in violation of Section 8(a)(1) and (5)of the National Labor Relations Act.Upon the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,Imake the following:FINDINGS OF FACTIJURISDICTIONThe Company, a wholly owned subsidiary of GeneralMotors Corporation, is a New York corporation which op-erates a branch office in San Juan, Puerto Rico. At this andother branch offices inside and outside the United States, itis engaged in the business of wholesale and retail financingof motor vehicles. It annually makes commercial and finan-cial transactions exceeding $500,000 across state lines orbetween the continental United States and Puerto Rico. Ifind that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that the Union is a labororganization within the meaning of Section 2(5) of the Act.1All dates are from December 1969 until October 1970 unless otherwiseindicated2The Company's unopposed motion is granted, to amend the transcriptat p 421, 1. 18, to indicate that Marr answered "Yes "B. Background EvidenceCertain actions and positions taken by the Company con-tributed in substantial part to the protraction of the negotia-tions in the period preceding December 10. For itsnegotiators, the Company did not assign persons who wouldspend the necessary time in San Juan to negotiate to aconclusion, without recurring delays. Instead it assigned ateam of negotiators who would fly to Puerto Rico from NewYork or Detroit for short visits, often 3 or 4 weeks apart. TheCompany took the position that it would negotiate either inthe morning or the afternoon (to permit employee negotia-tors to perform their work), and refused to negotiate into theevenings. The Union wanted to negotiate much more fre-quently, or daily, and for longer hours, but negotiationsusually lasted 2 to 4 half days at a time. (Progress wasfurther slowed by the necessity of using an interpreter.)The Union submitted a contract proposal to the Compa-ny on November 29, 1968, and the Company made a coun-terproposal on February 20, 1969, offering no increase inbenefits. The Union struck on January 20, 1969, and calledoff the strike on April 2, 1969, after the Company offeredto increase the minimum salary from $282 to $315 a month.(Two years earlier, the Company had raised the minimumsalary to $282 a month, and had raised to that figure thesalary of those then being paid $275 a month.) Bargainingcontinued, the parties meeting half days on April 9-11, May8-9, and May 19-22, 1969. By the close of negotiations onMay 22, 1969 (according to Frank Angle, the Company'schief negotiator), "The entire working agreement [proposedby the Company] had never been explored or reviewed-wehad never had a chance to really agree on the workingagreement ... we had not gone through the union's de-mands-I would say at least 60% of the demands were stillon the table-so, really, we had not run a laundry list." TheUnion accepted part, but not all, of an offer the Companyhad made to settle certain items under discussion. TheCompany's offer included a $315 minimum salary, a $15increase for employees already earning $315 or more, plusa merit review-allretroactive to April 1, 1969. The Unionaccepted the salary offer, except that it was seeking retroac-tivity to the date of certification, November 21, 1968.At the end of the May 22 meeting, as credibly testified by GENERAL MOTORS ACCEPTANCE CORP.141Union President Arturo Figueroa, "Mr. Angle informed [us]that they would get up and leave and ... that when any ofthe parties would modify their position, then that partywould notify the other party, for a new meeting." (I discred-itAngle's claim that the parties were "pretty much in agree-ment about breaking off negotiations until one party or theother changeditsmind. I find instead, as testified by Figuer-oa, that the Company's action wasunilateral.)The following month, the Union began seeking furthernegotiations.First making an oral request, the Union thensent company negotiator Angle a cable on June 26, 1969:"Request to continue negotiations on [sic] GMAC San Juanbranch." Angle answered by cable the next day, "Weaskduring ourlastmeetingon 5-22-69 that if and when youchanged your position reopen items, you would inform [thelocal manager of nature of change . . . " (Emphasis sup-plied.) The Union repeated its bargaining request by cableon July 2, but the Company notified the Union, by bothcable and letter, that the Union should first indicate anychange inposition. (By this time, the Company was claim-ing that the Union had "agreed" to do so at the May 22meeting.)On September 8, 1969, Figueroa telephoned An-gle in New Yorlc, reviewed (through the interpreter) theopen items, and stated his willingness to accept retroactivityto April 1(as offered by Angle on May 22). Angle, however,then took the position that the May 22 retroactivity offerwas for only 52 days (actually 51 days, from May -22 backto April 1), and refused any longer to make the salary in-creases retroactivetoApril 1. Angle repeated that anychange in the Union's position should be communicated tothe Company. Figueroa again discussed retroactivity withAnggle over the telephone on September 8. On October 20,the Onion notified the local manager that it was modifyingits position on two items, and on November 10, FigueroasentAngle a cable asking for a meeting to discuss the finalproposal. The Company finally agreed to meet on Decem-ber 17.Meanwhile in September 1968, when the Union filed thepetition for an election, the Company put into effect for itsan Juan field representatives a salary freeze, which re-mained in effect throughout the background period (al-though the Company continued its semiannual meritreviews, in May and November). Previously, field represent-atives rated "fair" or higher had from time to time beengiven individualmerit increases. (These increases were giv-en at different times during the year.) In 1968, before theSeptember salary freeze, nearly all the field representativeshired prior to January 1 of that year had been given meritincreasesof $25 to $30 (most of the increases being for $30).In 1969, because of wartime inflation on the Island, theCompany was required by competitive conditions to payhigher salaries to new employees. It hired two inexperiencedfield representatives at the beginning salary of $300 in May,and another one for $315 in August. It also hired in 1969four other employees, includin g two with previous expe-rience ata beginning salary of $325 a month.C. Company Conduct After December 101.Salary freezeOn December 10 (the beginning of the limitation period),over a year had elapsed since the November 1968 election.Because ofthe continued salary freeze, six of theexperiencedfield representatives (hired between June 1967 and June1968) were stillbeing paid salaries below the Company'scurrent beginning salary of $315 forinexperiencedfield rep-resentatives. (Jorge Cmtron and David Torres were beingpaid $282; William Crespo and Isaac Rodriguez were beingpaid $300; Modesta Rivera, $307; and Miguel Colon, $310.Seven employees, hired between 1964 and 1967, were stillbeing paid from $325 to $360, the same as at the time of theelection. (The remaining senior employee, hired in 1951 andmade a field representative in 1968, was being paid $405.)The salary freeze continued until October. In themeantime, the Company hired a total of 11 new employees,at salaries ranging from $315 to $350. Inexperienced fieldrepresentatives were hired at $315 until August, when twowere hired at $330 ($48 more than the $282 the Companywas paying experienced employees Cintron and Colon, whothen had2-1/2and 3 years, respectively, of seniority).Many of the employees were complaining about not re-ceiving salary increases. The Company admittedly toldthem that they would not receive any merit increases as longas negotiations continued between the Company and theUnion. For example, employee Cmtron (who was hired inFebruary 1968) complained to Assistant Manager John Re-quena, and "explained to him my economic situation, thatsinceI came to the Company I was working for $282, thatI had four children, two of them studying at the University,and that I could not live on that amount of money and thatI needed araise.... That I had gone to him because I hadheard that those that had come in after I did were earningmore money than I did." Requena responded, "That due tothe increase in the cost of living, those people started witha higher salary but because of the problem between theCompany and the Union, that was why we did not get araise. '(his credited testimony is undisputed.) BranchManager Arthur Marr also told Cintron and other employ-ees that there would be no further increases until the matterof the negotiations was settled.Negotiations ended on June 10, when the Company re-fused to bargain further (as discussed below). However, theCompany continued the salary freeze until after the com-plaint was issued herein on September 30. In October (over2 years after the salary freeze began), the Company grantedmerit increases averaging 36 percent to the nine remaining"old" employees (on the payroll at the time of the election).The increases, ranging from $85 to $130, raised the oldemployees' salaries from an average of $315 to an averageof $428. Manager Marr agreed that "in effect this was catch-ing up on two years merit raises." (The increases were notmade retroactive.) The Company also granted merit in-creases averaging 18 percent to the remaining two of thefield representatives hired in 1969 (raising theirsalariesfrom an average of $308 to an average of $363), and gavea straight across-the-board increase of $15 to eight employ-ees hired in 1970 (raising the two inexperienced field repre-sentatives hired in August from $330 to $345 a month).A large number of the old and new employees were sep-arated from the payroll during the salary freeze. The evi-dence shows that two of them, union leader Crespo andemployee Heriberto Sifre, resigned in May, but does notdisclose how many of the others (if any) also resigned, or thecircumstances of their leaving. Crespo had been hired inJune 1968, and had worked nearly 2 years without a raise,although promised at the time of hire that he would receivea raise "from $25 to $50 six months after I started to workbecause of the background I had." In the absence of appro-priate allegations, I do not rule on whether Crespo wasconstructively discharged.The complaintallegesthat the Company violated Section8(a)(1) in that since on or about December 10, it "deniedmerit increases to old employees" while paying new employ-ees highersalaries,and from on or about December 10, it"discontinued its program of regular merit reviews with 14'DECISIONSOF NATIONAL LABOR RELATIONS BOARDconcomitant salary increases."In itsbrief, the Companyappropriately argues that it was necessary to pay a mini-mum of $315 to attract the people that were needed, andthat salaries higher than the new minimum were paid to menwith experience. However, the Company does not suggestany explanation or justification for withholding, from bothold and new employees, their normal merit increases whilethe contract negotiations were in progress. This blatentlycoercive maneuver, depriving the employees of up to morethan 2 years of sizable salary increases in a wartime econo-my, obviously was penalizing the employees for having un-ion representation.Accordingly, I find that during theperiod from December 10 until the October increases weregranted, the Company withheld the salary increases whichthe employees otherwise would have received, in reprisal forthe unionization of this single branch of the Company'sworldwidenonunionoperation and for the purpose ofpelimi-nating the Union, thereby interfering with the employees'Section 7 rights in violation of Section 8(a)(1) of the Act.2. Bargaining and other company conductRegardless of what the Company's intentions were beforeDecember 10, I now consider whether the Company, afterthat date, was seeking in good faith to reach an agreementwith the Union.a.December 17-18The Company finally agreed to meet on December 17, inresponse to the Unions requestby cable, dated November10, 1969 (5 weeks earlier). Despite the facts that (a) this wasthe first face-to-face meeting to which the Company hadagreed in 6 months, (b) the Company claimed that therewere many open items on the bargaining table, (c) bargain-in through an interpreter would continue to be slow, and(d) the Union was then seeking the meeting to discuss the"final" proposal, the Company allotted little time for themeeting. Instead of offering to meet early in the week, orlonger than a half day at a time, the Company scheduled themeeting to bargain at 1:30 p.m. on a Thursday, and madeairplane reservations for its bargaining team to return toNew York on the following Saturday afternoon. The allot-ting of such a limited time for negotiations (3 half days atthe most), indicated that the Company was not seeking toconclude negotiations on this short visit to the Island, de-spite the Union's announced changes in position.As it turned out, Union President Figueroa was preventedfrom attending the December 17 meeting by a notice fromthe Insular Labor Relations Board that morning that a caseat another employer would be heard that day and a defaultdecision would be enteredunlesshe appeared. (The Union,an unaffiliated labor organization, represented over 2,000employees and had over 30 bargaining agreements.) Figuer-oa repeatedly attempted to reach company negotiator An-g le at the hotel where the meeting was scheduled to be held,ut was unable to reach him and left messages for him.Although the Union had never before failed to appear atany of the 27 previous meetings, and although Angle admit-tedly received one of Figueroa'smessages(reading "Willcall later"), the Company proceeded to cancel the Saturdayreservations and to make new reservations to return a dayearlier, on Friday afternoon, December 18. It is undisputedthat on Friday morning, when Figueroa succeeded in reach-ing him, Angle stated that he could not meet with the Unionbecause the Union had not appeared the day before. AsFigueroa credibly testified, Figueroa explained what hadhappened, and "kept urging that we meet and he told methat if we met it would be for a very short time because thewere leaving at 1:30." When they did meet, "Mr. Anglestarted to scold us ... and I told him not to waste time andthat we should start to discuss the agreement and he did notwant to and then he informed us that he had to leave be-cause it was late and if I did want to negotiate to go to theUnited States .... I told him that we should set a date tonegotiate and discuss what we had already agreed to and hesaid no." (When called as a defense witness, Angle merelyconfirmed that they met on December 18, and did not denyFigueroa's version of what occurred.) I find that theCompany's conduct on December 17 and 18 was an indica-tion that it was not seeking an agreement with the Union,and further find that the Company seized on Figueroa'sabsence December 17 as a pretext for avoiding bargaining.b. Further delaysOn January 8, the Union sent the Company a cable,requesting negotiations within 10 days. Company Negotia-tor Angle sent a reply cable on January 13, stating that othercommitments made it impossible for them to meet on anydate before January 27, and adding, "We are willing tocontinue negotiating in New York on any mutually conven-ient date" after that. The Union filed a refusal to bargaincharge against the Company on February 18, and then sentAngle a cable on March 9, stating that the Union was notwilling to negotiate in New York but requested negotiations"where the employees in the contracting unit are, to windup what has been negotiated already, incorporating it intoa written contract and executing the same without furtherdelay." Angle answered by cable on March 11:In reply to your telegram of March 9, 1970 please ad-vise us if you are willing to withdraw at the soonest timepossible your unfair labor practice charge ... We be-lieve that it does not conform to the realities of thecircumstances to suggest negotiations while the chargeis pending ... We shall answer your proposal of March9 after finding out your intentions in reference to thecharge ....Thus, after twice declining (on December 18 and January13) to set another date for bargaining and informing theUnion that the Company was willing to negotiate in NewYork, and after the charge was filed in protest, the Compa-ny (at the least) delayed answering the Union's latest(March 9) bargaining request because of the charge. I findthat this company response, sent before the Companylearned that the Union had already withdrawn the charge,adversely reflects on the Company's attitude toward hon-oring its bargaining obligation. Cf.Greer Stop Nut Co.,162NLI1B 626, 630 (1967).In the meantime, in February, Branch Manager Man hadagreed to meet outside the office, at Marr's home, withemployee Cintron (who had been working for 2 years at the$282 minimum without any raise). Cintron had arrived atthe meeting, during working hours, with four other "old"employees (three of whom, Colon, Rivera, and Torres, alsowere still working for less than the new $315 minimumhiring rate). The employees complained about their lowsalaries, about not getting raises, and about how the nego-tiations were going, and asked what could be done to Fet araise.According to Man, they asked how they could `stopnegotiations ... or whatever was necessary for them togetback to normal.. .how could they get out of the Union andI replied that they couldget out of the Union the same waythey got in the Union,that it was up to them, that I could notadvise them one way or the other ... and Cintron ... saidhe would go down and talk to Figueroa and depending on GENERAL MOTORSACCEPTANCECORP.143the meeting with Figueroatheywould decidewhat the?weregoing to do."Emphasis sup liedi)The Company sunlawful salary freeze was having,I find,the intended effectof turning the underpaid employees against the Union, andMarr was admittedly telling the employees that they could" et out of the Union the same way they got in the Union."He was clearly implying that this was advisable if theywanted to"get back to normal"-that is, wanted the Com-pany to release their withheld merit increases.On March 17, Union President Figueroa sent Angle an-other cable,insisting on a meeting immediately"withoutfurther excuses to sign what has been negotiatedalready."Angle responded by cable on March 19,agreeing to meetand "to sign contract if all points are resolved to our mutualsatisfaction,"and suggesting either March25-26 or April16-17 (again offering to meet for only a short time, 2 halfdays).The Union immediately agreed to meet on March25-26, and the Company advised that the meeting wouldbegin at 1 o'clock.c.March-May meetingsAt the beginning of the March 25 meeting, CompanyNegotiatorAngle indicatedmore interest in discord thanagreement.Union President Figueroa's testimony is undis-puted that Angle began by giving a history of the negotia-tions, the Union's charges against theCompany, and thestrike.Figueroa protested that the agreed purpose of themeeting was to go over and initial the points on whichagreement had been reached,but Angle declined to do so.He instead raised points of disagreement,including the is-sue of retroactivity. Angle again stated that when the Com-myagreed in1969 to retroactivity from May 22 to Aprilhe Companywas agreeingto retroactivity for only 52days, and no longer. The Company has not given any expla-nation for taking this position-which it took while at thesame time continuing its unlawful salary freeze,and despitethe wartime inflation.Having covered little ground by 5 o'clock on the af-ternoon of March 25, Figueroa "asked that we keep themeeting going."Angle refused.The meeting was then ad-journed until the next morning,when they discussed arbi-tration.After meeting 4 hours, the company team returnedto New York,refusing to meet againuntil April 16.The parties met for a half day on April 16, when theCompany again refused the Union's request to continuemeeting into the evening.After another half day of bargain-ing on April 17, the company team returned to New York.By this time, the Union had accepted the Company's arbi-tration proposals.Despite Manager Marr's suggestion 2 months earlier thatthe employees could "get out of the Union the same waythey got in," and despite the Company's coercive action incontinuing to withhold the employees' merit increases, theemployees had not made any move to decertify the Union.On May 4 (following the April 16-17 negotiations), theCompany took further action which I find was intended toinduce such a move.The Companysent the employees aletter,signed by Marr,criticizing theUnion,stating that"the present status of the negotiations is unclear,"and in-dicating that"with the many items still remaining and judg-ing from the pace of past bargaining and the results thereof,an early resolution is highly speculative."(Emphasis sup-plied.) The letter added: "I have been told that the FieldRepresentatives feel thatwithout the Unionto protect them,they would be discharged from their employment. This iscompletely false.Our objective is to managefairly and withjustice to all employees."(Emphasissupplied.) At the timethis letter was sent to the employees,the Company had sodelayed and limited negotiations that only 4 half days hadbeen spent in negotiations since the first of theyear. Cf. B.F.Diamond ConstructionCo.,163NLRB 161, 174-17.5(1967), enfd. 410 F.2d 462(C.A. 5), cert.denied 396 U.S. 835(1969);Little Rock Downtowner,145 NLRB 1286, 1305-06(1964), enfd.341 F.2d 1020(C.A. 8);GreerStop Nut Co.,162NLRB 626,630; andWavetronics Industries,147 NLRB238, 243.Meanwhile the Company had repeatedly madeoral statements to the employees that there could be nomerit increases while the union negotiations continued. Inthese circumstances,the Company was indicating,or imply-ing, that negotiations would continue to be protracted,whereas "without the Union,"the Company would still fol-low its policy of "managing fairly and withjustice to allemployees"-and with no salary-freeze impediment.The parties bargaining again on May 13-15.On the lastdate,the Union stated that it accepted all of the Company'soffers except the 52-day retroactivity.The Company ad-vised that they had to return to the United States,that theywouldstudythe matter until the Union answered whetheritaccepted the Company's proposal on retroactivity, andthat they would then meet again.Thus, except for theCompany's position on retroactivity and the purported ne-cessity of its negotiating team to return to the States afterthe 3 half days ofbargaining,the parties were ready to workout final contract language and conclude the negotiations.Five days later, on May20, the Union sent the Companya cable,stating its willingness to agree to 4-month retroac-tivity "and other conditions already bargained." Thereafter,the parties agreed to meet again on June 10.d.Union repudiations solicitedIn the last part of May and first of June,following theMay 15 meeting,many of the employees complained to theCompany about the salary freeze and about wanting to endnegotiations. Some wanted to quit the Union. (Although notgiving any merit increases,the Company continued its semi-annual merit reviews in May.)As stated in the companybrief, "Virtually all of the men complained about the failureto get salary increases and all were told that they could notbe granted because of the negotiations."Yet none of theminitiated any action to decertify the Union.In the first week of June,the Company prepared copiesof a letter,stating "I hereby voluntarily renounce" thep-ion and"instruct" the Company not to engage in furthernegotiations with it.On June 4 and 5, Assistant BranchManager John Requena called six of the complaining oldemployees separately into his office,and asked each of themif he would like to sign a copy of the letter voluntarily. Fiveof them did,and the sixth one returned and signed a copya few days later.Four of the five employees who signed the letters on June4 and 5(Miguel Colon,Modesto Rivera,Isaac Rodriguez,and David Torres) were being paid less than the $315 begin-ning rate for inexerienced field representatives.These fourhad been hired between June 1967 and April 1968, and theiraverage pay was about$300 a month.One of them, compa-ny witness David Torres(who was beingpaid$282 and whowas raised to $410 a monthin Octobe,testified that "Re-quena told us that according tohow the negotiations were,since they were stuck and nothing had been solved,the Compa-ny is going to file a petition for a new election"and thedocument was the Company'sonly proof to support thepetition. (Emphasis supp ied)As previously found,the onlyobstacle to concluding an agreement at this time was theissue of retroactivity, and the gap between the parties on this 144DECISIONSOF NATIONALLABOR RELATIONS BOARDissue had been reduced from over a year to the differencebetween 52 days and 4 months.The parties had alreadyagreed to meet in negotiations the next week.)The Company observes in its brief that the"statements"were obtained from employees who had previously indica-ted their dissatisfaction with the Union,and contendsthat the interviews were conducted"free of any hint ofcoercion."However,in so contending,the Company ig-nores the obviously coercive effect of its continuing to with-hold allmerit increases,while repeatedly telling theemployees that the salary freeze would continue until thenegotiations were over.By thus penalizing them for havingunion representation,the Company left the employees littlechoice but to sign the company-prepared letters,renouncingthe Union and instructing the Company to discontinue thenegotiations.They either signed,when called into the officeindividually and asked if they wanted to do so,or continuedto suffer from the unlawfully imposed salary freeze.Particularly under these circumstances,I find that the solic-itation of the union-repudiation letters clearly was coerciveand violated Section 8(a)(1) of the Act.e.Breaking off negotiationsOn June 10, the Company kept its appointment to meetwith the Union, but refused to bargain. Chief CompanyNegotiator Angle began the meeting by reading a long state-ment, severely criticizing the Union's conduct. He accusedthe Union of engagingin "a long seriesof ancillary subver-sions and irrelevant distractions which have wreaked havocwith ordinary bargaining decorum and procedure." Thestatement, referring to a union request for more frequentmeetings, recited, "you threatened us with going to the Con-ciliation Service because we told you we could not return toPuerto Rico at the precise time you wish to reconvene." Itreferred to the 7-month break in negotiations in 1969, fromMay 22 to December 17 (during which time the Unionrequested bargaining b telephone and three times by cable,the Company repeatedly refused tomeet unlessthe Unionannounced a change in position in advance, and the Un-ion-being unable to negotiate face to face-bargainedwith the Company by long-distance telephone). The state-ment read, "On May 21 we repeated our offer and again youturned it down.You did not then request another meeting untilDecember,some sevenmonths later." (Emphasis supplied.The Company offers no explanation for this serious inaccu-racy, nor the inaccuracy in its May 4 letter in which it toldall the employees that after its May 1969 proposal, "TheUnion did not contact GMAC again until September8"-thereby ignoring the bargainingrequestsby telephoneand cable in the summer of 1969.) The tenor of the longstatementcan be seen in the concluding paragraphs:During the last several months, many of the FieldRepresentatives havemade remarks, directly andpointedly, concerning their complete lack of interest inyour Union. This is not surprising in view of the com-plete lassitude and apathy shown by the Union bar-gaining-theunfairtreatmentshownBranchemployees during the strike-the long stretches of timewhere you did not move or change your position orrequestameeting(one2-hr.meeting in 10months)-the many charges of Unfair Labor Practice,none of whichwas sustainedin behalf of the Unit-the11 week strike which wassenselessly called and whichresulted in the employees' voluntarily returned to workwith no reward except an 11-week loss in pay-the lossof over 1/2 of the original bargaining unit people-thecomplete lack of any avowed interest in your Union bythose Field Representatives hired after Certification.So,, Mr. Figueroa, the remarks by our employees of nointerest in your Union are real-have substance-areustified, and we believe them. We are positive, Mr.Figueroa, that the majority of the Bargaining Unit em-ployees have no interest in your Union, and, we be-Iieve,do not support it in any manner whatsoever.Plainly speaking, Mr. Figueroa, we are saying that wedo not believe that you any longer represent the majori-ty of the employees in the Bargaining Unit.That being the case, we have no obligation to contin-ue to bargain with you. We are, therefore, concludingthe bargaining with your Union as of now.This attack on the Union was mailed to all the branchemployees 2 weeks later. (The evidence does not disclosewhether this so-called "bargaining history" was similar incontent to other reviews given by Angle in earlier bargain-ing sessions.)As Union President Figueroa credibly testified, "I askedMr. Angle if what he meant was that he was not going onto sign a contract and he told me that he had nothing todiscuss with me." The Union immediately filed the chargeherein, and the Company filed a petition. The petition, andone filed in July byte employees, were dismissed becauseof the pending charge. As previously found, the Companycontinued the salary freeze until after September 30, whenthe complaint was issued.f.Concluding findingsThe complaint alleges that since December 10, the Com-pany "has bargained in bad faith without any intentionof arriving at a mutually agreed upon contract with theUnion." and that since June 10, it has unlawfully refused torecognize and bargain with the Union. The Company con-tends that the General Counsel has totally failedto sustainhis burden of proof, and argues that when it broke offnegotiations on June 10, it entertained a good-faith doubtas to the Union's continuing majority status.After December 10, the Company allotted little time forbargaining. It seized on Union President Figueroa's absenceon December 17 as a pretext for avoiding bargaining, andthereafter delayed further bargaining until March 25, whenitwas willing to meet for only 2 half days. It refused to meetagain until April 16, when it again refused to meet longerthan 2 half days. It met for 3 half days on May 13-15, andthen broke off negotiations on June 10.In the meantime, it was penalizing the employees forhaving union representation, by withholding all merit in-creases until after the negotiations were over. In a privatemeeting with some of the employees in February, and in aletter to all the employees in May, the Company suggested(in effect) that the employees should abandon the Union ifthey wanted the Company to release their withheld meritincreases. Later, in early June, when the employees failed toinitiate any action to decertify the Union, the Companysolicited signatures on company-prepared letters, renounc-ing the Union and instructing the Company to end thenegotiations. As previously found, the employees were ef-fectuallycoerced into signing these letters by theCompany's often repeated position on the salary freeze. TheCompany then filed a petition for an election, and mailedto all its branch employees (both those inside and outsidethe bargaining unit) copies of its inaccurate antiunion state-ment, which it had read to the union negotiators at the timeit broke off negotiations on June 10.When negotiations had finally resumed on March 25, theCompany indicated more interest in discord than agree- GENERAL MOTORS ACCEPTANCE CORP.ment. It spent limitednegotiatingtime reviewing the historyof negotiations, the Union's charges, and the 1969 strike,and continually raised pointsof disagreementwhile refusedto confirm points ofagreement.Finally on May 15, theUnion accepted all of the Company's offers for an agree-ment, except retroactivity. By this time, employees had beendeprived of their normalmerit increasesfor a period of 20months, since September 1968. (Five months later, when theCompany finally lifted the salary freeze, it granted "catch-up"merit increases, raising thesalariesof the old employees36 percent, from an average of $315 to an average of $428a month.) Concerning retroactivity, the Company main-tained itsposition that its previous offer (to grant retroactiv-ity from May 22, 1969, to April 1, 1969) was for a total of52 days, andno longer, and refused to offer more than 52days of retroactivity. At no time has the Company given anyexplanation for adamantlymaintainingthis position, whilecontinuingthe salary freeze and paying new employeeshigher salariesbecause of wartime inflation. After weighingall the evidence, I draw the inference that the Companymaintainedthis position in order to make sure that theemployees'loss of sizable merit increasesduring their unionrepresentationwould be a permanent loss, and would notbe recouped by the Union in bargaining. Under these cir-cumstances, I also find that the Company maintained thisposition on retroactivity for the further purposes of preclud-ing an agreementand to induce the employees to forsake theUnion. However, even if the Company took the position onretroactivity in good faith, I find that its other conduct sinceDecember 17-including its delaying and avoiding bargain-ing, its penalizing employees for having union representa-tion,and its inducing them to renounce theUnion-indicate that it was bargaining in bad faith, andendeavoringto eliminatethe Union rather than seeking ingood faith to reach an agreement. I therefore find that fromDecember 17 until June 10, it failed to bargain in good faith,in violation of Section 8(a)(5) and (1) of the Act.In this context, the Company's good-faith defense, forbreaking off negotiations on June 10, is unfounded. "Underno circumstancesmay an employer claim good faith doubt[of a union's continued majority status] where it has en-gaged in actsof unlawfulinterferencewith the employees'statutory rights which are calculated to undermine an exist-ing ma ority."Sky Wolf Sales,189 NLRB No. 135, fn. 2,and TXD,sec. III,F, 1 (1971), in which the employer termi-nated bargainingafter assistingin the initiation and circula-tion of a decertification petition. "The principle has longbeen established that an employer may not lawfully with-draw recognition from an incumbent union because of anasserteddoubt of the Union's continued majority unless hisassertionof doubt israised ina context free of unfair laborpractices."Nu-Southern Dyeing & Finishing, Inc.,179 NLRBNo. 79, fn. 1 (1969). In the present case, the Company brokeoff negotiationsafter having unlawfully (a) penalized theemployees for having union representation, by withholdingtheirmeritincreases, (b) coercively solicited employees tosign lettersrepudiating the Union, to support an employerpetition for a new election, and (c) engaged in bad-faithbargaining-all of which tended to undermine the Union'ssupport. I therefore find that the Company is foreclosedfrom claiming a good-faith doubt as to the Union's contin-ued majority, and find thatits failureto bargain on andsince June 10 violated Section 8(a)(5) of the Act.The complaint further alleges that about August 21, theCompany made substantial unilateral changes in the groupinsuranceplan. The evidence show that the Company, with-out bargaining with the Union, sent the employees on Au-gust 21 "a copy of the changes effected in the Group145Insurance Program of General Motors for the Salaried Em-ployees of Puerto Rico." However, this was merely a Span-ish translation of the changes which had been madeunilaterally in 1969 before December 10, the beginning ofthe 6-month limitation period. Section 10(b) therefore pre-cludes a further Section 8(a)(5) finding based on this con-duct.CONCLUSIONS OF LAW1.By withholding its field representatives' salary increas-es during the period from December 10, 1969, until October1970, in order to eliminate the Union from its San Juan,Puerto Rico, branch, the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and (7) of the Act.2. By coercively soliciting employees to sign letters repu-diating the Union, the Company violated Section 8(a)(l) ofthe Act.3. By engaging in bad-faith bargaining from December17, 1969, until June 10, 1970, and by refusing on and sinceJune 10, 1970, to bargain with the Union as the representa-tive of its employees in an appropriate unit of all fieldrepresentatives at its San Juan, Puerto Rico, branch, theCompany violated Section 8(a)(5) and (1) of the Act.REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto take certain affirmative action.On December 10, 1969, when the 10(b) limitation periodbegan, over a year had elapsed since the Union was certifiedas the representative of the only group of organized employ-ees in the Respondent's worldwide nonunion operation. In-stead of then meeting in a good-faith effort to reach anagreement with the Union, the Respondent (as found) de-layed and avoided negotiations, and while bargaining inbad faith, continued to withhold sizable merit increasesfrom the employeesas a means of eliminatingthe Union.After having withheld the salary increases for a total of 20months, during the wartime inflation in Puerto Rico, it thenin June 1970 coercively solicited employees to sign union-repudiation letters, and broke off negotiations. Finally inOctober 1970 (after a high employee turnover),it released,prospectively, the withheld merit increases (amounting toan average increase of 36 percent for the old employees, onthe payroll at the time of the election). By that time, it hadnot only induced the employees to forsake the Union inorder to regain their normal merit increases, but had perma-nently deprived the employees of salary increases for peri-ods up to more than 2 years, as an apparent reprisal forhaving union representation and as a deterrent to any futureunion activity. In view of these violations of the employees'statutory rights, I agree with the General Counsel that theRespondent not only must be ordered to bargain with theUnion, but must be required to make the employees in thebargaining unit whole for the earnings lost during the lim-itation period. I therefore find that the Respondent must berequired to pay to all employees-who were hired before1970 and who worked in the bargaining unit all or part ofthe time between December 10, 1969, and the date in Octo-ber 1970 when the merit increases were released-the differ-ence between their actual salaries as field representativesduring that time and the salaries they would have receivedif the normal merit increases had not been withheld since 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDSeptember 1968, plus interest at 6 percent per annum asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Although this remedy does not make the employees wholefor the lossesin salariesbefore December 10, 1969, norrestore the jobs of any of the employees who may have lefttheir employment because of the long salary freeze, norplace the parties in the same bargaining position they werein on December 10, 1969 (before the defections from theUnion while the Company continued to withhold the meritincreases and bargained in bad faith), the General Counselhas not sought any further permissible remedy.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:3ORDERRespondent, General Motors Acceptance Corporation,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Withholding normal merit increases from employeeswho are represented in negotiations by a union.(b) Soliciting employees to repudiate a union.(c)Refusing to meet with reasonable frequency, for rea-sonable lengths of time, at San Juan, Puerto Rico, and tobargain collectively with Congreso de Uniones Industrialesde Puerto Rico as the exclusive representative of all fieldrepresentatives at Respondent's branch in San Juan, PuertoRico, excluding all other employees and supervisors as de-fined in the Act.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Pay to the following persons the merit increases with-held from them, as set forth in the section of this Decisionentitled "Remedy":Diogenes AbreuAnibal AlamoHector CarboJorge CintronMiguel ColonWilliam CrespoJulio GonzalezJustiniano HernandezJulioMoraRamon MoralesWilliam RamosAntonio RiveraModesto RiveraRamon RiveraIsaac RodriguezWilliam RuizFidel SantanaHeriberto SifreDavid Torres(b)Upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theabove-described appropriate unit and embody in a signedagreement any understanding reached.(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its branch office in San Juan, Puerto Rico, andmail to each of the above-named persons at his last knownaddress, in both English and Spanish, copies of the attachednotice marked "Appendix."4 Copies of the notice, on formsprovided by the Regional Director for Region 24, afterbeing duly signed by an authorized representative of theRespondent, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to en-sure that the notices are not altered,defaced,or covered byany other material.(e) Notifythe Regional Director for Region 24, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed msofaras it alleges violations of the Act not specifically found.3 In the eventno exceptionsare filed as provided by Sec 102 46 of theRules and Regulations of the National Labor RelationsBoard, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules andRegulations,be adopted by the Board andbecome itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes4In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read:"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftertrial, that we violated Federal Law by delaying negotiations,bargaining in bad faith, withholding merit increases duringnegotiations, and otherwise encouraging our field represent-atives to renounce the Union:WE WILL bargain in good faith, upon request, withCongreso de Umones Industriales de Puerto Rico asthe representative of our field representatives, and putin writing and sign any bargaining agreement we reach.WE WILL pay these persons the salary increases wewithheld from them from December 10, 1969, untilOctober 1970, plus 6 percent interest:Diogenes AbreuRamon MoralesAnibal AlamoWilliam RamosHector CarboAntonio RiveraJorge CintronModesto RiveraMiguel ColonRamon RiveraWilliam CrespoIsaac RodriguezJulio GonzalesWilliam RuizJustiniano HernandezFidel SantanaJulioMoraHerberto SifreDavid TorresWE WILL NOT in the future withhold merit increasesduring negotiations.WE WILL NOT ask any of you to renounce the Union.WE WILL NOT unlawfully interfere with your unionactivities.GENERAL MOTORS ACCEPTANCECORPORATION(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone. GENERAL MOTORSACCEPTANCE CORP.147This notice must remain posted for 60 consecutivedaysits provisions may be directed to the Board's Office, Panfrom the date of posting and must not be altered, defaced,Am Building,Seventh Floor, 255 Ponce de Leon Avenue,or covered by any other material.HatoRey, PuertoRico 00919, Telephone 764-2424.Any questions concerning this notice or compliance with